Citation Nr: 0821872	
Decision Date: 07/02/08    Archive Date: 07/14/08

DOCKET NO. 04-37 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to an increased (compensable) evaluation for 
left tibial sesamoid plane of the first metatarsal and left 
fifth metatarsal head condylectomy.

2. Entitlement to an initial disability rating in excess of 
10 percent for tender and painful scars of the left foot 
associated with left tibial sesamoid plane of the first 
metatarsal and left fifth metatarsal head condylectomy.

3. Entitlement to an initial disability rating in excess of 
10 percent for mild neuropathy of the left foot associated 
with left tibial sesamoid plane of the first metatarsal and 
left fifth metatarsal head condylectomy.

4. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
dental bone loss.

5. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disorder.

6. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
cervical spine disorder.

7. Entitlement to service connection for a bladder 
disability.

8. Entitlement to service connection for impotence.


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The veteran had active duty from March 1976 to August 1979 
and from October 1981 to November 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  This matter was previously before the Board and was 
remanded in December 2006.

Effective May 1998, the veteran is in receipt of a 100 
percent total disability evaluation.

The issues of entitlement to service connection for a low 
back disability and entitlement to service connection for 
impotence are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.





FINDINGS OF FACT

1. The veteran's left tibial sesamoid plane of the first 
metatarsal and left fifth metatarsal head condylectomy is 
manifested by slight limitation to range of motion, with no 
evidence of pain on motion, hammer toe, high arch, claw foot 
, pes planus, varus or valgus angulation of the os calcis, or 
other deformity.

2. The veteran's tender and painful scars of the left foot 
associated with left tibial sesamoid plane of the first 
metatarsal and left fifth metatarsal head condylectomy are 
manifested by two approximately 1/2 cm scars which were tender 
on palpation.

3. The veteran's mild neuropathy of the left foot associated 
with left tibial sesamoid plane of the first metatarsal and 
left fifth metatarsal head condylectomy is manifested by 
slightly decreased sensation and strength of the left foot.

4. By rating decision in December 1995, the RO denied the 
veteran's claim of entitlement to service connection for a 
dental bone loss disability; the veteran did not file a 
timely notice of disagreement to initiate an appeal.

5. The evidence received since the December 1995 rating 
decision is not so significant that it must be considered in 
order to fairly decide the merits of the claim of entitlement 
to service connection for dental bone loss disability.

6. By rating decision in July 1996, the RO denied the 
veteran's claim of entitlement to service connection for a 
low back disability; the veteran did not file a timely notice 
of disagreement to initiate an appeal.






7. The evidence received since the July 1996 rating decision 
is so significant that it must be considered in order to 
fairly decide the merits of the claim of entitlement to 
service connection for a low back disability.

8. By rating decision in December 1979, the RO denied the 
veteran's claim of entitlement to service connection for a 
cervical spine disability; the veteran did not file a timely 
notice of disagreement to initiate an appeal.

9. The evidence received since the December 1979 rating 
decision is so significant that it must be considered in 
order to fairly decide the merits of the claim of entitlement 
to service connection for a cervical spine disability.

10. A cervical spine disability was incurred during the 
veteran's active duty service.

11. A bladder disability was not manifested during the 
veteran's active duty service or for years thereafter, nor is 
a bladder disability otherwise related to the veteran's 
active duty service.


CONCLUSIONS OF LAW

1. The criteria for entitlement to a compensable disability 
rating for left tibial sesamoid plane of the first metatarsal 
and left fifth metatarsal head condylectomy have not been 
met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. 
§§ 4.7, 4.71(a), Diagnostic Codes 5276-5284 (2007).

2. The criteria for entitlement to a disability rating in 
excess of 10 percent for tender and painful scars of the left 
foot associated with left tibial sesamoid plane of the first 
metatarsal and left fifth metatarsal head condylectomy have 
not been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 
C.F.R. §§ 4.7, 4.10, 4.14, 4.118, Diagnostic Codes 7803-7804 
(2002) and 7801-7804 (2007); Esteban v. Brown, 6 Vet. App. 
259, 262 (1994).

3. The criteria for entitlement to a disability rating in 
excess of 10 percent for mild neuropathy of the left foot 
associated with left tibial sesamoid plane of the first 
metatarsal and left fifth metatarsal head condylectomy have 
not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.7, 4.14, 4.20, 4.68, 4.124a, Diagnostic Code 8520 (2007).

4. The December 1995 rating decision is final. 38 U.S.C.A. 
§ 7105(c) (West 2002).

5. New and material evidence has not been received to reopen 
the veteran's claim of entitlement to service connection for 
a dental bone loss disability. 38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2001).

6. The July 1996 rating decision is final. 38 U.S.C.A. 
§ 7105(c) (West 2002).

7. New and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for a 
low back disability. 38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2001).

8. The December 1979 rating decision is final. 38 U.S.C.A. 
§ 7105(c) (West 2002).

9. New and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for a 
cervical spine disability. 38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2001).

10. A cervical spine disability was incurred or aggravated 
during the veteran's active duty service. 38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2007).

11. A bladder disability was not incurred or aggravated 
during the veteran's active duty service. 38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a claimant 
of the information and evidence not of record that is 
necessary to substantiate the claim. See 38 U.S.C.A. § 5103 
(West 2002); 38 CFR § 3.159(b)(1) (2007). As part of that 
notice, VA must inform the claimant of the information and 
evidence he is expected to provide, as well as the 
information and evidence VA will seek to obtain on his 
behalf. In addition, VA must advise a claimant to provide any 
additional evidence in his possession that pertains to the 
claim. See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

38 C.F.R. § 3.159 has been revised in part recently. These 
revisions are effective as of May 30, 2008. 73 Fed. Reg. 
23,353-23,356 (April 30, 2008). Notably, the final rule 
removes the third sentence of 38 C.F.R. § 3.159(b)(1), which 
had stated that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim. The final rule also removes the fourth sentence of 38 
C.F.R. § 3.159(b)(1), previously indicating that if VA does 
not receive the necessary information and evidence requested 
from the claimant within one year of the date of the notice, 
VA cannot pay or provide any benefits based on that 
application. The revised sentence reflects that the 
information and evidence that the claimant is informed that 
he or she is to provide must be provided within one year of 
the date of the notice. Finally, under 38 C.F.R. 
§ 3.159(b)(3), no duty to provide section 38 U.S.C.A. 
§ 5103(a) notice arises upon receipt of a Notice of 
Disagreement (NOD) or when, as a matter of law, entitlement 
to the benefit claimed cannot be established. VA may continue 
to have an obligation to provide adequate 38 U.S.C.A. 
§ 5103(a) notice despite receipt of an NOD if the claim was 
denied and compliant notice was not previously provided. See 
Mayfield v. Nicholson, 444 F.3d at 1333-34.


The notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability. Dingess v. Nicholson, 19 Vet. App. 473 
(2006). The notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (in this case, the RO). 
Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
With regard to a petition to reopen a finally decided claim, 
the VCAA requires VA to provide the veteran with notice of 
the evidence necessary to substantiate the element or 
elements required to establish service connection that were 
found insufficient in the previous denial. Kent v. Nicholson, 
20 Vet. App. 1 (2006). However, VA may proceed with 
adjudication of a claim if errors in the timing or content of 
the VCAA notice are not prejudicial to the claimant. Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005); Dunlap v. Nicholson, 
21 Vet. App. 112 (2007); see also Pelegrini, 18 Vet. App. at 
121; Sanders v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007); 
Simmons v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life. Vazques-Flores v. 
Peake, 22 Vet. App. 37 (2008). Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant. 
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life. 

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability. Vazquez-Flores, 22 Vet. App. 37 
at 5-6 (2008). 

In February 2007 and January 2008 letters, the RO provided 
notice to the veteran regarding what information and evidence 
is needed to substantiate service connection, increased 
rating, earlier effective date, and new and material evidence 
claims (including notice in the February 2007 letter of the 
bases of the prior denials), as well as specifying what 
information and evidence must be submitted by him, what 
information and evidence will be obtained by VA, and the need 
for him to advise VA of or submit any further evidence that 
pertains to his claims. 

The notice was not provided until after the rating decision 
on appeal was issued. However, the veteran was not prejudiced 
from this timing error because the veteran's claims were 
readjudicated in the January 2008 supplemental statement of 
the case after he received appropriate VCAA notice in the 
February 2007 and January 2008 VCAA letters. Additionally, in 
January 2008, the veteran submitted a document to the RO 
indicating that he had no other information or evidence to 
submit in relation to his case. Thus, the Board finds that 
the essential fairness of the adjudication process was not 
affected by the VCAA timing error. 

The notices did not comply with all the requirements 
articulated in the holding of Vazquez-Flores v. Peake. In 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant. 

The Federal Circuit held in Sanders that all VCAA notice 
errors are presumed prejudicial and require reversal unless 
VA can show that the error did not affect the essential 
fairness of the adjudication. To do this, VA must show that 
the purpose of the notice was not frustrated, such as by 
demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 ( 2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law. Sanders, 487 F.3d 
at 889. Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial." Vazquez-Flores v. Peake, 22 Vet. App 
37 at 9 (2008). 

In this case, the Board finds that a reasonable person could 
be expected to understand from the notice what was needed in 
spite of the notice error as the veteran was clearly notified 
of the rating criteria for rating feet disabilities in the 
June 2003 statement of the case. Additionally, the Board 
finds that the essential fairness of the adjudication process 
was not affected by this error as the January 2008 
supplemental statement of the case readjudicated the 
increased rating claim after the June 2003 statement of the 
case. 

The RO has taken appropriate action to comply with the duty 
to assist the veteran with the development of his claims. The 
record includes service records, private medical records, VA 
treatment records, and appropriate VA medical examinations. 
Charles v. Principi, 16 Vet. App. 370 (2002) (Observing that 
under 38 U.S.C.A. § 5103A(d)(2), VA was to provide a medical 
examination as "necessary to make a decision on a claim, 
where the evidence of record, taking into consideration all 
information and lay or medical evidence [including statements 
of the claimant]; contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the [VA] to make a decision 
on the claim.").

However, with regard to the veteran's bladder disorder claim, 
there is no duty on the part of VA to provide a medical 
examination, because as in Wells v. Principi, 326 F.3d 1381 
(Fed. Cir. 2003), the appellant has been advised of the need 
to submit competent medical evidence indicating that he has 
the disorders in question, and further substantiating 
evidence  suggestive of a linkage between his active service 
and the current disorders, if shown.  The appellant has not 
done so, and no evidence thus supportive has otherwise been 
obtained.  Here, as in Wells, the record in its whole, after 
due notification, advisement, and assistance to the appellant 
under the VCAA, does not contain competent evidence to 
suggest that the disorders are related to the appellant's 
military service.        

The Board finds that the record as it stands includes 
sufficient competent evidence to decide these claims. See 38 
C.F.R. § 3.159(c)(4). Under these circumstances, the Board 
finds no further action is necessary to assist the veteran 
with the claims.
The record reflects that the facts pertinent to the claims 
have been properly developed and that no further development 
is required to comply with the provisions of the VCAA or the 
implementing regulations. That is to say, "the record has 
been fully developed," and it is "difficult to discern what 
additional guidance VA could [provide] to the veteran 
regarding what further evidence [he] should submit to 
substantiate [his] claim." Conway v. Principi, 353 F. 3d. 
1369 (Fed. Cir. 2004). Accordingly, the Board will adjudicate 
the claims.






Analysis

Increased Rating Claims

The present appeal involves the veteran's claim that the 
severity of three related, but separately rated service-
connected left foot disabilities warrant higher disability 
ratings. Having carefully considered the claim in light of 
the record and the applicable law, the Board is of the 
opinion that the preponderance of the evidence is against the 
claim and the appeal will be denied.

Disability ratings are determined by the application of the 
Schedule For Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability. 8 U.S.C.A. § 1155; 38 C.F.R. 
Part 4. Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7. In order to evaluate the level of 
disability and any changes in condition, it is necessary to 
consider the complete medical history of the veteran's 
condition. Schafrath v. Derwinski, 1 Vet.App. 589, 594 
(1991). 

When the veteran is appealing the original assignment of a 
disability rating following an award of service connection, 
the severity of his disability is to be considered during the 
entire period from the initial assignment of the rating to 
the present time. See Fenderson v. West, 12 Vet. App. 119 
(1999). However, where an increase in the level of a service-
connected disability is at issue, the primary concern is the 
present level of disability. Francisco v. Brown, 7 Vet. App. 
55 (1994). A claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made. Hart v. Mansfield, 21 
Vet. App. 505 (2007).
The following analysis is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.   


The veteran's disability has been rated as analogous to 
hallux valgus which is rated under Diagnostic Code 5280. See 
38 C.F.R. § 4.20 (When an unlisted condition is encountered, 
it will be permissible to rate under a closely related 
disease or injury in which not only the functions affected, 
but also the anatomical localization and symptomatology are 
closely analogous.). Diagnostic Code 5280 states that severe 
hallux valgus, if equivalent to amputation of a great toe, 
merits a 10 percent rating and unilateral hallux valgus that 
has been operated on with resection of the metatarsal head 
also merits a 10 percent rating. 38 C.F.R. § 4.71(a), 
Diagnostic Code 5280.  This is the highest rating available 
under this Diagnostic Code. 

The relevant competent evidence of record includes a March 
2001 VA examination report which shows that the veteran 
reported surgery on his left foot in service. He reported 
residual discomfort. 

However, the March 2001 VA examiner noted that x-ray images 
of the veteran's feet from September 1997 showed no evidence 
of bony fracture dislocation or lytic lesions, and that the 
soft tissues were normal. The veteran had full range of 
motion of the left foot with no discomfort on palpation of 
the foot.  The examiner noted a surgical scar over the left 
metatarsophalangeal joint of the left great toe.

An April 2004 VA treatment note shows that the veteran 
complained of pain in the left fifth metatarsal head and that 
it was "extremely" painful on examination.

A May 2007 VA examination report shows that the veteran 
complained of pain since his foot surgery in service. He 
noted current complaints of fatigue, stiffness, and weakness 
with occasional swelling, but denied any heat or redness. He 
denied wearing any shoe inserts. On physical examination, 
there was no evidence of hammer toe, high arch, claw foot or 
other deformity. He had no pes planus on examination. The 
toes all had normal anatomic development. He had an antalgic 
gait and was unable to rise on his toes secondary to pain. He 
had no abnormal shoe wear pattern or callus formation. There 
was some limitation of range of motion, but there was no 
varus or valgus angulation of the os calcis. He had some mild 
decreased sensation and strength in the left foot. The 
examiner noted that the veteran had two approximately 1/2 cm 
scars which were tender to palpation. The examiner diagnosed 
residuals of left foot surgery with mild L5 neuropathy. No 
painful motion was noted and upon repetitive testing, range 
of motion was unchanged without pain, fatigue, weakness, or 
incoordination.

The evidence of record shows that the veteran's left foot is 
essentially normal, with only slight limitation of range of 
motion. There is no evidence of pain on motion, hammer toe, 
high arch, claw foot , pes planus, varus or valgus angulation 
of the os calcis, or other deformity. As such, the Board 
finds there is no evidence of severe hallux valgus or 
resection of the metatarsal head to warrant a 10 percent 
disability rating under Diagnostic Code 5280. 

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements. DeLuca v. 
Brown, 8 Vet. App. 202 (1995). Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination. In this 
case, however, a compensable rating would not be warranted as 
the May 2007 VA examination report notes that there was no 
pain on motion and upon repetitive testing, the veteran's 
range of motion was unchanged without pain, fatigue, 
weakness, or incoordination.

As for other potentially applicable Diagnostic Codes, there 
is no evidence of flatfoot, bilateral weakfoot, claw foot, 
Morton's disease, hallux rigidus, hammertoe, malunion of 
tarsal or metatarsal bone, or moderate foot injury to warrant 
a compensable disability rating under Diagnostic Codes 5276 
through 5279 or 5281-5284.

In Esteban v. Brown, 6 Vet. App. 259 (1994), the Court held 
that two separate disability ratings are possible in cases in 
which the veteran has separate and distinct manifestations 
arising from the same disability, notwithstanding VA's anti-
pyramiding regulation, 38 C.F.R. § 4.14. The May 2007 VA 
examination report shows some mild decreased sensation and 
strength in the left foot as well as two approximately 1/2 cm 
scars which were tender to palpation. The examiner diagnosed 
residuals of left foot surgery with mild L5 neuropathy. 

As such, the RO has granted a 10 percent disability rating 
for the veteran's painful scars under Diagnostic Code 7804. 
This is the highest rating available under this Diagnostic 
Code. 38 C.F.R. § 4.118, Diagnostic Code 7804. The only 
Diagnostic Codes applicable to scars that provide a rating in 
excess of 10 percent are Diagnostic Codes 7800, 7801, and 
7805. Diagnostic Code 7800 is not applicable in the instant 
case because it only applies to disfigurement of the head, 
face, or neck, and the veteran's scars are on his left foot. 
Diagnostic Code 7801 is not for application as it only 
applies to scars that are deep or cause limitation of motion, 
neither of which is shown by the medical evidence of record, 
and 7805 is not for application because it only applies to 
scars that limit range of motion of the affected part. 
38 C.F.R. § 4.118, Diagnostic Codes 7800, 7801, 7805.

The Board notes that the Diagnostic Codes applicable to 
rating scars were revised during the pendency of the 
veteran's appeal, as of August 30, 2002. However, prior to 
August 30, 2002, a disability rating in excess of 10 percent 
was not available except for under Diagnostic Code 7805, 
which was only applicable when there was limitation of motion 
of the affected part, which, as noted previously, is not the 
case here.

Therefore, the Board finds that a disability rating in excess 
of 10 percent is not warranted for the veteran's left foot 
scars.

As the May 2007 VA examination report also shows neurologic 
manifestations of the veteran's left foot disability, the RO 
assigned a 10 percent disability rating for mild neuropathy 
of the left foot under Diagnostic Code 8520. Under Diagnostic 
Code 8520, 10, 20, and 40 percent ratings are warranted for 
mild, moderate, and moderately severe incomplete paralysis of 
the sciatic nerve. 38 C.F.R. § 4.124a , Diagnostic Code 8520. 
Because the May 2007 VA examination report shows only mild 
decreased sensation and strength in the veteran's left foot, 
the Board finds that the preponderance of the evidence is 
against a finding that the veteran's left foot neuropathy 
more closely approximates the criteria for a 20 percent 
disability rating for moderate incomplete paralysis of the 
left foot.

New and Material Evidence Claims

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition. 38 U.S.C.A. 
§ 5108. New and material evidence is defined by regulation. 
New and material evidence is evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim. 38 C.F.R. § 3.156(a). 

The provisions of 38 C.F.R. § 3.156(a) were amended during 
the pendency of this appeal. See 66 Fed. Reg. 45620-45632 
(August 29, 2001). However, the amended version is only 
applicable to claims filed on or after August 29, 2001. The 
change in the regulation, therefore, is not applicable to the 
present case as the claims to reopen were filed in 1998.

When a claim to reopen is presented under section 5108, VA 
must first determine whether the evidence presented or 
secured since the last final disallowance of the claim is new 
and material. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998). In Hodge, the United 
States Court of Appeals for the Federal Circuit noted that 
new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim. Id. at 1363.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992). In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the United States Court of 
Appeals for Veterans Claims (Court) held that the prior 
holding in Justus that the evidence is presumed to be 
credible was not altered by the Federal Circuit decision in 
Hodge. However, the "benefit of the doubt doctrine" does 
not apply to the preliminary question as to whether new and 
material evidence has been received to reopen a claim. 
Martinez v. Brown, 6 Vet.App. 462 (1994).

The Board has a jurisdictional responsibility to determine 
whether a claim previously denied by the RO is properly 
reopened. See Jackson v. Principi, 265 F.3d 1366 (Fed.Cir. 
2001). Accordingly, the Board must initially determine 
whether there is new and material evidence to reopen the 
service connection claims for dental bone loss, low back 
disability, and cervical spine disability.

Dental Bone Loss

By way of a December 1995 rating decision, the RO denied the 
veteran's claim of entitlement to service-connection for a 
dental disability claimed as bone loss because the RO 
determined that the evidence submitted did not show that the 
veteran's in-service record of bone loss was the result of 
trauma. Generally, dental bone loss is not eligible for 
service connection unless due to trauma. See 38 C.F.R. 
§ 3.381. The RO sent notice of the decision to the veteran at 
his last address of record but the record reflects that the 
veteran did not file a timely notice of disagreement. 
Therefore, the December 1995 rating decision became final. 
38 U.S.C.A. § 7105(c). 

Evidence of record at the time of the December 1995 rating 
decision consisted of service medical records which showed 
dental bone loss during service and treatment for teeth 
grinding at night. Evidence received since the December 1995 
rating decision includes many private and VA medical records 
and reports. This evidence is all new as it was not of record 
at the time of the December 1995 rating decision. However, 
none of this evidence suggests that the veteran incurred a 
dental disability due to trauma during service. 

As such, the evidence submitted since the 1995 rating 
decision is not material to the issue of service connection 
for dental bone loss. Morton v. Principi, 3 Vet. App. 508, 
509 (1992); Mingo v. Derwinski, 2 Vet. App. 51, 53 (1992).  
(Observing that evidence of the appellant's current 
condition is not generally relevant to the issue of service 
connection, absent some competent linkage to military 
service), and reopening of the claim is denied. 

Low Back

By way of a July 1996 rating decision, the RO denied the 
veteran's claim of entitlement to service-connection for a 
low back disability because the RO determined that the 
evidence submitted did not show that the veteran's in-service 
complaints of low back pain were related to his low back pain 
in 1996. The RO sent notice of the decision to the veteran at 
his last address of record but the record reflects that the 
veteran did not file a timely notice of disagreement. 
Therefore, the July 1996 rating decision became final. 
38 U.S.C.A. § 7105(c). 

Evidence of record at the time of the July 1996 rating 
decision consisted of service medical records which showed 
back complaints during service and medical records showing 
complaints of back pain in 1996. Evidence received since the 
July 1996 rating decision includes VA and private medical 
records, including a February 2002 letter from Dr. DiSclafani 
showing that the veteran has a current diagnosis of lumbar 
disc disease. This evidence is all new as it was not of 
record at the time of the July 1996 rating decision. The 
evidence is also material as it includes evidence of a 
current diagnosis of a lumbar spine disability; an element of 
service connection that was lacking in the prior denial, and 
through which a more complete picture of the veteran's 
claimed disorder is presented.

Therefore, the Board finds that new and material evidence has 
been received to reopen the claim of entitlement to service 
connection for a lumbar spine disability. The issue of 
entitlement to service connection for a lumbar spine 
disability on the merits will be addressed in the remand 
below.






Cervical Spine

By way of a December 1979 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for a 
cervical spine disability because the RO determined that the 
evidence submitted did not show that the veteran had any in-
service complaints or diagnoses related to the cervical 
spine. The veteran did not appeal this decision and it became 
final. 38 U.S.C.A. § 7105(c). 

The record shows that subsequent to the December 1979 rating 
decision, the veteran had a second period of active duty 
service which included several complaints related to the 
cervical spine. As such, the Board finds that new and 
material evidence has been received to reopen the service 
connection claim for a cervical spine disability. The Board 
will now address the issue of service connection for a 
cervical spine disability on the merits. 

Service Connection Claims

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service. 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. That an injury 
or disease occurred in service alone is not enough; there 
must be chronic disability resulting from that injury. If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity. 
38 C.F.R. § 3.303(b). Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service. 38 C.F.R. § 3.303(d).






Cervical Spine

As noted above, the veteran's service medical records for his 
second period of active duty service from October 1981 to 
November 1993 contain several complaints of cervical spine 
pain. Additionally, in April 1997 and February 1998, the 
veteran was diagnosed with bilateral neuroforaminal 
encroachment of the cervical spine and cervical disc bulge. 
The record shows the veteran claims that he has had neck 
problems ever since his discharge from active duty service. 
Current treatment records show cervical spine disc 
herniation. Resolving all benefit of the doubt in favor of 
the veteran under the provisions of 38 U.S.C.A. § 5107(b), 
the Board finds that entitlement to service connection for a 
cervical spine disability is warranted.

Bladder

The veteran's service medical records are devoid of reference 
to any complaints or diagnoses related to the bladder. In 
fact, the veteran's June 1993 "periodic" examination report 
(which was dated only five months before the veteran's 
separation from service) shows that the veteran had no 
complaints related to the genitourinary (GU) system and that 
the GU system was normal on clinical examination. 

Finally, the record does not contain any competent medical 
evidence relating any current bladder complaints to any 
aspect of the veteran's active duty service periods. By 
"competent medical evidence" is meant in part that which is 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions.  38 C.F.R. § 3.159(a). As such, the 
Board finds that entitlement to service connection for a 
bladder disability is not warranted.





Conclusion

In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

A compensable evaluation for left tibial sesamoid plane of 
the first metatarsal and left fifth metatarsal head 
condylectomy is denied.

A disability rating in excess of 10 percent for tender and 
painful scars of the left foot associated with left tibial 
sesamoid plane of the first metatarsal and left fifth 
metatarsal head condylectomy is denied.

A disability rating in excess of 10 percent for mild 
neuropathy of the left foot associated with left tibial 
sesamoid plane of the first metatarsal and left fifth 
metatarsal head condylectomy is denied.

New and material evidence has not been submitted to reopen a 
claim of entitlement to service connection for dental bone 
loss.

New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for a low back 
disorder. To this extent, the appeal is granted.

New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for a cervical 
spine disorder. To this extent, the appeal is granted.

Entitlement to service connection for a cervical spine 
disability is granted.

Entitlement to service connection for a bladder disorder is 
denied.

REMAND

As noted above, the veteran's service records document 
complaints of lower back pain in service. Additionally, the 
veteran has a current diagnosis of lumbar disc disease. The 
veteran has alleged that he has had back pain since his 
discharge from active duty service. Based on these facts, the 
Board finds that there is some evidence to suggest that the 
veteran's current lumbar spine disability may be related to 
his active duty service period. Therefore, the Board finds 
that a VA examination is necessary to determine the etiology 
of the veteran's current lumbar spine disability. See 
McLendon v. Nicholson, 20 Vet.App. 79 (2006).

With respect to the issue of entitlement to service 
connection for impotence, the record reflects that the 
veteran has complained of erectile dysfunction and impotence 
on several occasions subsequent to release from service. An 
October 1997 VA treatment note shows that the veteran 
reported erectile dysfunction secondary to medication taken 
to treat his service-connected hypertension. A January 2004 
VA treatment note suggests the erectile dysfunction may be 
due to medications the veteran takes for treatment of his 
service-connected PTSD. 

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310. In Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc), the Court of Appeals for Veterans 
Claims determined that when aggravation of a veteran's non-
service connected disability is proximately due to or the 
result of a service connected condition, the veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation. 

Effective October 10, 2006, 38 C.F.R. § 3.310(b) was amended. 
The amended regulation appears to contain a more stringent 
standard for establishing secondary service connection than 
expressed in Allen; however, in the present case, the veteran 
filed his claim prior to the October 10, 2006 enactment date 
of the amendments; therefore, the veteran can still avail 
himself of the less stringent guidelines expressed in Allen.

Although a February 2007 statement from the veteran indicates 
that his impotence has been "fixed" with medication, the 
Board finds this fact would not preclude establishment of 
service connection for this disability. To be present as a 
current disability, the claimed condition must be present at 
the time of the claim for benefits, as opposed to sometime in 
the distant past. Gilpin v.West, 155 F. 3d 1353 (Fed. Cir. 
1998). However, the Gilpin requirement that there be a 
current disability is satisfied when the disability is shown 
at the time of the claim or during the pendency of the claim, 
even though the disability subsequently resolves. McClain v. 
Nicholson, 21 Vet. App. 319, 321 (2007).

In light of these facts, the Board finds that a VA 
examination is warranted to determine if the veteran's 
impotence is secondary to any of the medications prescribed 
for the veteran's service-connected disabilities. See 
McLendon v. Nicholson, 20 Vet.App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1. Ascertain if the veteran has received 
any VA, non-VA, or other medical 
treatment for low back or impotence 
disabilities, that is not evidenced by 
the current record. The veteran should be 
provided with the necessary 
authorizations for the release of any 
treatment records not currently on file. 
The RO/AMC should then obtain these 
records and associate them with the 
claims folder. 
 
a. If the requested records are held 
by a department or agency of the 
Federal government, efforts to 
obtain such records must continue 
until it is determined that they do 
not exist or that further attempts 
to obtain them would be futile. The 
non-existence or unavailability of 
such records must be verified by 
each Federal department or agency 
from whom they are sought. 
38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(c)(2).

b. If the requested records are held 
by a health care provider or 
facility not associated with the 
Federal government, notify the 
veteran and his representative in 
accordance with the provisions of 
38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(e).

2. When the actions requested have been 
completed, schedule the veteran for 
appropriate examinations by a suitably 
qualified physician or physicians. The 
purpose of the examination is to 
determine whether the veteran's current 
low back and impotence disabilities were 
incurred in, or caused or aggravated by, 
any incident of active service or 
medication taken to treat a service-
connected disability, such as PTSD or 
hypertension. The following 
considerations will govern the 
examinations:

a. The claims folder, including all 
medical records obtained and a copy 
of this remand, will be reviewed by 
the examiner. In addition to the 
specific directive of addressing the 
evidence of record as noted below, 
the examiner must acknowledge 
receipt and review of the claims 
folder, the medical records obtained 
and a copy of this remand.

b. All indicated tests and studies 
must be performed, and any indicated 
consultations must be scheduled. 

c. In all conclusions, the examiner 
must identify and explain the 
medical basis or bases for the 
conclusion, with identification of 
the evidence of record relied upon 
in reaching the conclusion. In 
particular: 

(i) The examiner should 
diagnose all current low back 
and impotence/erectile 
dysfunction disabilities, in 
any.

(ii) For any low back 
disability diagnosed on 
examination, the examiner 
should opine as to the 
likelihood of an etiological 
relationship between the 
current low back disability and 
the veteran's active duty 
service, including his 
complaints of back pain.

(iii) For any 
impotence/erectile dysfunction 
disability diagnosed on 
examination, the examiner 
should opine as to the 
likelihood of an etiological 
relationship between the 
current impotence/erectile 
dysfunction disability and the 
medications the veteran takes 
to treat his service-connected 
hypertension and PTSD.

(iv)The examiner must state the 
medical basis or bases for all 
opinions expressed. If the 
examiner is unable to render an 
opinion without resort to 
speculation, he or she should 
so state. 

3. When the actions requested have been 
completed, The RO/AMC should undertake 
any other indicated development deemed 
appropriate under the law and then 
readjudicate the issues of entitlement to 
service connection for a low back 
disability and an erectile 
dysfunction/impotence disability. 

The RO/AMC must ensure that all directed factual and medical 
development as noted above is completed. In the event that 
the examination report does not contain sufficient detail, 
the RO/AMC must take any appropriate action by return of the 
report to the examiner for corrective action. See 38 C.F.R. § 
4.2. If the benefits sought on appeal are not granted to the 
veteran's satisfaction, he and his representative must be 
furnished a Supplemental Statement of the Case and afforded 
an opportunity to respond. Thereafter, if in order, the case 
should be returned to the Board for further appellate action. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


